Order of the Court: The petition by respondent Gary L. Gearhart for leave to file exceptions to the report and recommendation of the Review Board is denied. Respondent is suspended from the practice of law for six months, as recommended by the Review Board, and ordered to complete the professionalism seminar of the Illinois Professional Responsibility Institute no later than July 27, 2007. Suspension effective April 9, 2007. Respondent Gary L. Gearhart shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.